Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 11/10/2020. 
Claims 1-8 are pending and presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/094,818. 
This is a provisional nonstatutory double patenting rejection.


generating, by a network device, logical channel configuration information, wherein the logical channel configuration information comprises a time duration of a logical channel of a communications device and a logical channel parameter indicating a volume of data transmitted within the time duration (see claim 11, 12), and 
sending, by the network device, the logical channel configuration information to the communications device, for the communications device to determine a logical channel for transmitting a data packet (see claim 11, 12).  

Claims 1-2, 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/094,818 in view of Kainulainen et al. (US 2021/0037425 A1). 
This is a provisional nonstatutory double patenting rejection.

Regarding claims 1, 6, Claim 3 of App. 818 discloses a method for resource allocation, comprising: 
receiving, by a communications device, logical channel configuration information sent by a network device, wherein the logical channel configuration information comprises a time duration and a logical channel parameter indicating a volume of data transmitted within the time duration (see claim 1, the step of obtaining); 
determining, by the communications device based on the logical channel configuration information, a first logical channel that satisfies  a first condition, that a sum of a size of a data 
allocating, by the communications device to the first logical channel based on the size of the data packet, a resource used for transmitting the data packet (claim 1, step of determining, claim 2, the step of determining resource, claim 3).
 Claim 3 does not disclose wherein the resource is a logical channel. However, Kainulainen discloses wherein the resources are logical channel. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the terminal allocates a logical channel for transmission of data packet. 
The motivation for doing so would be to allow prioritizing the traffic. 

Regarding claim 2, 7, Claim 3 of app. 818 discloses the method as described with respect to claim 1. It fails to disclose wherein the method further comprises: determining, by the communications device, a second logical channel set that satisfies a second condition, that each logical channel of the second logical channel set, the volume of data that is already transmitted on the logical channel within the time duration before the moment at which the data packet is transmitted on the logical channel is less than or equal to the volume of the data; and wherein the first logical channel is a logical channel comprised in the second logical channel set.  
Kainulainen discloses determining a second logical channel set and wherein the first logical channel is logical channel comprises in the second logical channel set (see fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include logical channel in hierarchical manner and checking conditions for each of one them. 
The motivation for doing so would be to allow conformance to mapping of 5QI, and enforce MDBV for each channels. 

Claims 3, 5, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/094,818 in view of Kainulainen et al. (US 2021/0037425 A1) and Nokia. 

Regarding claim 3, 5, 8, Claim 3 of app 818 fails to disclose but Nokia discloses the method wherein the time duration is indicated by a packet delay budget (PDB) corresponding to a service transmitted on the logical channel; and the volume of the data is a maximum data burst volume (MDBV) within the PDB (see Nokia section 2).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the time duration is indicated by a packet delay budget (PDB) corresponding to a service transmitted on the logical channel; and the volume of the data is a maximum data burst volume (MDBV) within the PDB. 
The motivation for doing so would be to allow conformance to mapping of 5QI, and enforce MDBV for each channels. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandramouli et al. (3GPP document, “LS on URLLC Services” S2-183260, cited in IDS).

Regarding claim 4, Chandramouli discloses a method for resource allocation, comprising: 
generating, by a network device, logical channel configuration information, wherein the logical channel configuration information comprises a time duration of a logical channel of a communications device and a logical channel parameter indicating a volume of data transmitted within the time duration (last bullet on page 1, discloses that RAN is able to configure MDBV for each individual DRB, which is defined as the maximum amount of data that can be transmitted within a given time interval), and 
sending, by the network device, the logical channel configuration information to the communications device, for the communications device to determine a logical channel for transmitting a data packet (last bullet on page 1, discloses that RAN is able to configure MDBV .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli in view of Nokia (3GPP document, “On delivering delay critical service consistency end to end” S2-183400, cited in IDS).

Regarding claim 1, 6, Chandramouli discloses a communications device, comprising: 
receive logical channel configuration information sent by a network device, wherein the logical channel configuration information comprises a time duration and a logical channel parameter indicating a volume of data transmitted within the time duration (last bullet on page 1, discloses that RAN is able to configure MDBV for each individual DRB, which is defined as the maximum amount of data that can be transmitted within a given time interval). 
Although, Chandramouli discloses enforcing MDBV in the uplink for certain DRB with a specific delay critical 5QI (see last bullet on page 1), it fails to disclose determine, by the communication device based on the logical channel configuration information, a first logical channel that satisfies a first condition, that a sum of a size of a data packet to be transmitted by the communications device on the first logic channel and a volume of data already transmitted within the time duration before a moment at which the data packet is transmitted on the first logic channel is less than or equal to the volume of the data; and allocate, to the first logical channel based on the size of the data packet, a resource used for transmitting the data packet.  
Nokia discloses wherein the RAN allows handling of multiple DRBs competing for resources subject to scheduling per UE. If the UE does not enforce the MBDV when there is competing resources that also has data to transmit as reported in BSR, then it is hard for the RAN to predict the right amount of resources to provide in the GRANT as the size of the data burst is not controlled by the RAN so if the queue for the higher priority 5QI associated to a delay 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determine a first logical channel that satisfies a first condition, that a sum of a size of a data packet to be transmitted by the communications device on the first logic channel and a volume of data already transmitted within the time duration before a moment at which the data packet is transmitted on the first logic channel is less than or equal to the volume of the data; and allocate, to the first logical channel based on the size of the data packet, a resource used for transmitting the data packet as described by Nokia. 
The motivation for doing so would be to allow transmitting of data packets that comply with 5QI, enforcing MDBV and PDB. 

Regarding claim 2, 7, Chandramouli and Nokia discloses the method as described with respect to claim 1. It fails to disclose wherein the method further comprises: determining, by the 
It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a second channel in similar way, i.e. that each logical channel of the second logical channel set, the volume of data that is already transmitted on the logical channel within the time duration before the moment at which the data packet is transmitted on the logical channel is less than or equal to the volume of the data, wherein the channels are within each other, since it has been held that mere duplication of the essential working parts of a device involves routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The motivation for doing so would be to allow conformance to mapping of 5QI, and enforce MDBV. 

Regarding claim 3, 5, 8, the combination of Chandramouli and Nokia discloses the method wherein the time duration is indicated by a packet delay budget (PDB) corresponding to a service transmitted on the logical channel; and the volume of the data is a maximum data burst volume (MDBV) within the PDB (see Nokia section 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang (US 2020/0336912 A1) – describes restricting the flow when it is determined to exceed a preset threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner




/Nishant Divecha/            Primary Examiner, 
Art Unit 2466